Name: Commission Regulation (EC) No 191/2004 of 3 February 2004 fixing the time limit for the submission of applications for private storage aid in respect of pigmeat
 Type: Regulation
 Subject Matter: animal product;  distributive trades;  cooperation policy;  agricultural structures and production
 Date Published: nan

 Avis juridique important|32004R0191Commission Regulation (EC) No 191/2004 of 3 February 2004 fixing the time limit for the submission of applications for private storage aid in respect of pigmeat Official Journal L 030 , 04/02/2004 P. 0003 - 0003Commission Regulation (EC) No 191/2004of 3 February 2004fixing the time limit for the submission of applications for private storage aid in respect of pigmeatTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EEC) No 2759/75 of 29 October 1975 on the common organisation of the market in pigmeat(1), and in particular Article 4(6) thereof,Whereas:(1) Private storage aid granted pursuant to Commission Regulation (EC) No 2246/2003 of 19 December 2003 on special conditions for the granting of private storage aid for pigmeat(2) has had a favourable effect on the pigmeat market. An actual stabilisation of prices is expected. The granting of private storage aid for pigmeat should therefore be ended.(2) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Pigmeat,HAS ADOPTED THIS REGULATION:Article 1The time limit for the submission of applications for private storage aid for pigmeat shall be 5 February 2004.Article 2This Regulation shall enter into force on 5 February 2004.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 3 February 2004.For the CommissionFranz FischlerMember of the Commission(1) OJ L 282, 1.11.1975, p. 1. Regulation as last amended by Regulation (EC) No 1365/2000 (OJ L 156, 29.6.2000, p. 5).(2) OJ L 333, 20.12.2003, p. 34.